Title: From Thomas Jefferson to Albert Gallatin, 8 September 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                            
                            Monticello Sep. 8. 07
                        
                        Yours of the 2d. is recieved, & I have this day directed commissions for Bull, Hubbel & for Benajah
                            Nicholls of North Carolina as Surveyor of the port of Windsor v Simeon Turner resigned. this last is on the
                            recommendation of Alston.
                        You know that the merchants of N.Y. & Philada were of opinion that a public vessel sent into the bay of
                            Bengal to notify our trade there, would in fact increase the danger of our vessels. the most intelligent merchants of
                            Baltimore consulted by mr Smith were of the same opinion as to the streights of Sunda. it was therefore concluded between
                            mr Smith, mr Madison & myself (time not admitting further consultation) that it would be best to make a Consul for
                            Batavia (there being none) and send him to his post by a private vessel, with instructions to take the best measures he
                            could for not tying all our trade beyond the streights, to instruct our Consul at the I. of France to do the same to all
                            on this side, and moreover to send a special agent by any private conveyances to be obtained to go from port to port in
                            the bay of Bengal, to give private notice to the vessels there. as several vessels were on their departure for those seas
                            from Philada & Baltimore, it is trusted that this arrangement will effect all the good proposed, & avoid all the evil
                            apprehended at the different places which were consulted.
                        I set out tomorrow to Bedford & shall be absent 8. days. I shall leave this on the 30th. & be in
                            Washington the 3d. of Octob. ready for our meeting on the 5th. I salute you affectionately.
                        
                            Th: Jefferson
                            
                        
                    